United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       February 1, 2007

                                                                Charles R. Fulbruge III
                               No. 06-20148                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

VICTOR LINO LEAL,

                                         Defendant-Appellant.



                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                          No. 4:05-CR-2-ALL
                        --------------------




Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Victor Leal pleaded guilty of being a felon in possession of

a firearm in violation of 18 U.S.C. § 922(g)(1).           As an armed ca-

reer criminal under 18 U.S.C. § 924(e), Leal was subject to a man-

datory minimum sentence of 180 months of imprisonment; the district

court sentenced him to 192 months.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     Leal argues that the court erred in determining that his Texas

convictions for burglary of a habitation were qualifying violent

felony convictions for purposes of § 924(e).      Leal acknowledges

that this issue is foreclosed by United States v. Silva, 957 F.2d

157, 162 (5th Cir. 1992), but he raises it here to preserve it for

further review.

     Leal also contends that § 922(g)(1) is unconstitutional be-

cause it does not require a substantial effect on interstate com-

merce.    This court has repeatedly held that the constitutionality

of § 922(g)(1) is not open to question.       See United States v.

Daugherty, 264 F.3d 513, 518 (5th Cir. 2001).   In the alternative,

Leal avers that the evidence was insufficient to establish an ef-

fect on interstate commerce.    “[E]vidence that a gun was manufac-

tured in one state and possessed in another state is sufficient to

establish a past connection between the firearm and interstate com-

merce.”    United States v. Pierson, 139 F.3d 501, 504 (5th Cir.

1998).    Leal concedes that his arguments are foreclosed by circuit

precedent, but he raises them here to preserve them for further

review.

     AFFIRMED.